DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Naghshvar (2020/0150672) discloses a method for trajectory determination of an autonomous agent, the method comprising:  collecting a set of inputs; determining a first trajectory of a set of candidate trajectories based on the set of inputs, the first trajectory associated with a first uncertainty; determining a second trajectory of the set of candidate trajectories; comparing the first uncertainty with a first threshold, wherein in an event that the first uncertainty exceeds the first threshold, eliminating the first trajectory from the set of candidate trajectories. However, Naghshvar fails to disclose determining a second uncertainty associated with the set of inputs; comparing the second uncertainty with a second threshold, wherein in an event that the second uncertainty exceeds the second threshold, eliminating the first trajectory from the set of candidate trajectories; determining a final trajectory for the autonomous agent based on the comparison with the set of constraints; and implementing the final trajectory at the autonomous agent.  Therefore, the prior art does not anticipate nor render obvious determining a second uncertainty associated with the set of inputs; comparing the second uncertainty with a second threshold, wherein in an event that the second uncertainty exceeds the second threshold, eliminating the first trajectory from the set of candidate trajectories; determining a final trajectory for the autonomous agent based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668